DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claims 1-8 are presented for examination.
Information Disclosure Statement
3.	The Information Disclosure Statement (IDS) filed on 01/31/2022 and 05/02/2022 have been received and fully considered. The NPL document not submitted with this application have already received with the parent’s application. 
Claim Rejections - 35 USC § 101

4.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.1	Claims 1-6, 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception/not new (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A- Prong One
The claim(s) recite(s) method of determining an energy transfer coefficient of process equipment comprising: “simulating the operation of the heat exchanger of the process to produce a predicted value of a process variable using a process model unit that includes a process model that models the operation of the heat exchanger based on a set of process inputs to the process model and based on a heat transfer characteristic parameter of the heat exchanger equipment to develop a predicted value of a process variable based on the process inputs to the process model and the heat transfer characteristic parameter”, under the broadest reasonable interpretation, this step could reasonably fall within a mathematical concept. Similarly, the step of: “obtaining an actual value of the process variable from the process”, could reasonably falls within mathematical concept where said value could be obtained mathematically. The further step of: “determining a difference signal indicating a difference between the actual value of the process variable and the predicted value of the process variable produced by the process model”, under the broadest reasonable interpretation, could reasonably fall under a mathematical concept or otherwise a person could observe the values and make such determination. The step of “adjusting the value of the heat transfer characteristic parameter of the process model based on the difference signal to drive the difference signal towards zero” similarly could fall under a mathematical concept or otherwise a person could observe the difference and make such adjustment. The further step of: “using the heat transfer characteristic parameter of the process model to determine whether to initiate a soot-blowing operation in the heat exchanger” could further reasonably fall under a mental process in which observation could be made of the characteristic parameters and a decision on whether to initiate soot-blowing operation could be made. Therefore, under the broadest reasonable interpretation, the claims merely cover making determination of whether a certain operation using determined parameters which could reasonable fall under a mental process or otherwise could be determined mathematically and thus are clearly directed to an abstract idea, as constructed.
Step 2A Prong Two
This judicial exception is not integrated into a practical application because the additional limitation such as, either alone or in combination, do not add anything more significantly to the judicial exception, but are mere instructions to apply the exception using a generic computer component previously known in the industries and are not sufficient to amount to significantly more than the judicial exception (See MPEP 2106.05(d)(i-iv)), and thus are not patent eligible under 35 USC 101.
Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed above with reference to the integration of abstract idea into a practical application, the additional elements of the using the computer components amount to no more than mere instructions to perform the abstract, and thus are not patent eligible under 35 UJSC 101, as constructed.
3.2	Dependent claims 2-6, 8 merely include limitations pertaining to: making comparison of values and perform certain operation based on observation of certain threshold values; and what the heat transfer characteristics consist of (claims 2-5, 8); and further limitation pertaining to the simulation (claims 6-7); similar to that already recited by the independent claims and already addressed above and thus are further not patent eligible under 35 USC 101.  
The Examiner respectfully notes the rejection could be overcome if amended to includes the aspect of obtain control signal used to control the heat exchanger as shown in claim 7.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.0	Claims 1-5, 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thiele (USPG_PUB No. 2009/0198350), in view of Nielsen et al. (U.S. PGPUB No. 2003/0049356), further in view of Etter (USPG_PUB No. 2002/0179493).
	5.1	In considering claim 1, Thiele discloses a method of determining an energy transfer coefficient of process equipment, comprising: 
simulating the operation of the heat exchanger of the process (see para 91, Basically, the optimization block 110 of FIG. 4 simulates operation of the MPC controller when the controller is designed using the original process model but is operated in the presence the process model mismatch, and performs this simulation for each of a plurality of different sets of controller design/tuning parameters (for a particular model mismatch) to determine a controller performance measure (e.g., IAE) for each of the plurality of different sets of controller design/tuning parameters at the particular model mismatch) to produce a predicted value of a process variable using a process model unit that includes a process model that models the operation of the heat exchanger based on a set of process inputs to the process model (see para 57, Still further, the MPC controller 52 calculates and produces a set of predicted steady state control variables (CV.sub.SS) and auxiliary variables (AV.sub.SS) along with a set of predicted steady state manipulated variables (MV.sub.SS) representing the predicted values of the control variables (CVs), the auxiliary variables (AVs) and the manipulated variables (MVs), respectively, at a control horizon, see further para 66, y.sub.k is the predicted process output) and based on a heat transfer characteristic parameter of the heat exchanger equipment to develop a predicted value of a process variable based on the process inputs to the process model and the heat transfer characteristic parameter ([0133] As illustrated in FIG. 18, the time domain plot of level control with Q=1000 appears to be the most steady. MPC with Q=1000 also achieves the lowest standard deviation (.sub.Q=1000=0.052). While, in a real plant setting, a plot of current control variables is often the main way of looking at the data, conclusions drawn from a real time trend only may be misleading. FIG. 19 illustrates the manner in which the controllers reacted to an unmeasured disturbance, which was chosen to be a change in steam flow rate, as this type of disturbance poses more than one difficulty for the controllers. First, this type of disturbance changes the amount of condensate that reaches the accumulator 202, which requires the controller 204 to change the accumulator output flow. Second, this type of disturbance changes the reflux time constants, thereby changing the amount of model mismatch. The change in steam flow rate is also a true input disturbance and is, in fact, common in industrial plants. Still further, change in steam flow rate is also most commonly unmeasured. Examples from different process industries that have similar impact as the artificial steam flow rate change (which was used in this experiment) include (1) the change in BTU rating of fuel (which impacts temperature and gain of a temperature loop), (2) the change in concentration and/or composition of feedstock (which impacts column loading, mass balance and gain between energy supply to product purity), (3) the fouling of tubes in a boiler (which changes both the heat transfer coefficient, which in turn changes process gain, and the required flow for the same heat transfer, which therefore changes dead time), and (4) the change of outdoor temperature and or an occurrence of a rainstorm (which changes temperature and also changes the heat transfer coefficient to atmosphere, which therefore changes gain; see further para 60, The control prediction process model 70 also produces the predicted steady state values of the control variables and the auxiliary variables CV.sub.SS and AV.sub.SS discussed above, see further para 66, the general objective of state observers, such as the observer 92 of FIG. 3, is to provide an estimate of the internal states of a system based on all measurable system inputs and outputs, where y.sub.k is the predicted process output, and para 118); obtaining an actual value of the process variable from the process (see para 56, the MPC controller 52 receives, as inputs, a set of N controlled variables (CVs) and auxiliary variables (AVs), which typically constitute vectors of values, as measured within the process 50, a set of disturbance variables (DVs), which are known or expected changes or disturbances provided to the process 50 at some time in the future, and a set of steady state target control and auxiliary variables (CV.sub.T) and (AV.sub.T) provided from, for example, an optimizer (not shown), a user or any other source, [0066], the output of the summer 100 is added to measurement errors or measurement noise z in another theoretical summer 102 to produce the measured process outputs y, see further para 118, y.sub.k is the actual value of the process output); determining a difference signal indicating a difference between the actual value of the process variable and the predicted value of the process variable produced by the process model (see para 118, 128, More particularly, it has been found that autocorrelation of the control error (the difference between the measured process output variable and the set point for this variable) is useful during steady state operation to determine whether significant model mismatch exists, while autocorrelation of prediction error (the difference between the measured process output variable and a previously predicted value for this variable) may be useful during process upset conditions to determine whether significant process model mismatch exists, or to determine an amount or range of model mismatch.  As used herein, error analysis includes the autocorrelation of control error, prediction error, or other errors within the MPC controller unit 112. These autocorrelations may be used as triggers to implement a new adaptation/tuning cycle when, for example, the autocorrelation analysis determines a significant amount of model mismatch. Still further, comparisons of the autocorrelations of the control error or the prediction error for the same process variable at different times can be used to detect a change in model mismatch, which can also be used as a trigger to implement a new adaptation/tuning cycle, para 20, 117). Thiele appears to suggest the use of tuning parameters of the process model including changing the burn coefficient (see para 123, 133) and to drive the process model to an optimal operating state (see para 57). However, he does not specifically states that said adjusting the value of the energy transfer coefficient of the process model based on the difference signal to drive the difference signal towards zero; and using the heat transfer characteristic parameter of the process model to determine whether to initiate a soot-blowing operation in the heat exchanger. 
Nielsen et al. teaches adjusting the value of the heat transfer characteristic parameter of the process model based on the difference signal to drive the difference signal towards zero (see para 221, The heat transfer coefficient can be determined by operating the pasteurizing apparatus while adjusting the heat transfer coefficient with the purpose of minimizing the difference between the calculated and the measured output temperatures at the discharge of each heat exchanger).
Thiele and Nielsen et al. are analogous art because they are from the same field of endeavor and that the model analyzes by Nielsen et al. is similar to that of Thiele. Therefore, it would be obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Nielsen et al with that of Thiele because Nielsen et al. teaches the advantage of obtaining a desired accuracy of the controlling (see para 82), to provide a method of controlling said PU uptake that is accurate, rapid and allows fine-tuning of the pasteurizing process (see para 34). 
But fail to specifically show using the heat transfer characteristic parameter of the process model to determine whether to initiate a soot-blowing operation in the heat exchanger. However, Etter teaches using the heat transfer characteristic parameter of the process model to determine whether to initiate a soot-blowing operation in the heat exchanger (see para [0229] Heat Exchange Improvements: [0230] In most cases, the premium, fuel-grade petroleum coke is expected to have better heat transfer characteristics and overall thermal efficiency. In operating conditions with more uniform and stable flames, the upgraded petroleum coke is expected to provide better radiant heat transfer characteristics. The much lower ash also dramatically reduces the fouling of heat transfer surfaces and the need for sootblowing of convective heat exchange surfaces. The better heat transfer characteristics, reduced fouling, combustion with lower excess air, and better (or comparable) carbon burnout provide greater thermal efficiency for a combustion system fired with the upgraded petroleum coke. Low ash fusion temperatures are not expected to create heat exchange problems due to the low-level decontamination to remove sodium and vanadium from the petroleum coke to acceptable levels).
Thiele, Nielsen et al., and Etter are analogous art because they are from the same field of endeavor and that the model analyzes by Etter is similar to that of Thiele and  Nielsen et al. Therefore, it would be obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Etter with that of Thiele and Nielsen et al because Etter teaches the improvement of combustion characteristics efficiency and the heat exchanger (see para 214 and 229). 
5.2	As per claim 2, the combined teachings of Thiele, Nielsen et al., and Etter teach wherein using the heat transfer characteristic parameter to determine whether to initiate a soot-blowing operation includes comparing the heat transfer characteristic parameter to a threshold and initiating a soot-blowing operation when the heat transfer characteristic parameter is below the threshold (see Etter [0230] In most cases, the premium, fuel-grade petroleum coke is expected to have better heat transfer characteristics and overall thermal efficiency. In operating conditions with more uniform and stable flames, the upgraded petroleum coke is expected to provide better radiant heat transfer characteristics. The much lower ash also dramatically reduces the fouling of heat transfer surfaces and the need for sootblowing of convective heat exchange surfaces. The better heat transfer characteristics, reduced fouling, combustion with lower excess air, and better (or comparable) carbon burnout provide greater thermal efficiency for a combustion system fired with the upgraded petroleum coke. Low ash fusion temperatures are not expected to create heat exchange problems due to the low-level decontamination to remove sodium and vanadium from the petroleum coke to acceptable levels; see further [0959], 1044). 
5.3	With regards to claim 3, the combined teachings of Thiele, Nielsen et al., and Etter teach initiating the soot-blowing operation when the heat transfer characteristic parameter is below the threshold (see Etter [0230] In most cases, the premium, fuel-grade petroleum coke is expected to have better heat transfer characteristics and overall thermal efficiency. In operating conditions with more uniform and stable flames, the upgraded petroleum coke is expected to provide better radiant heat transfer characteristics. The much lower ash also dramatically reduces the fouling of heat transfer surfaces and the need for sootblowing of convective heat exchange surfaces. The better heat transfer characteristics, reduced fouling, combustion with lower excess air, and better (or comparable) carbon burnout provide greater thermal efficiency for a combustion system fired with the upgraded petroleum coke. Low ash fusion temperatures are not expected to create heat exchange problems due to the low-level decontamination to remove sodium and vanadium from the petroleum coke to acceptable levels; [0531]  An automated control system, designed for each specific coker, would be used to assure that the modified drill stem would be moved vertically upward (i.e. retracted) at a rate that maintains at least a minimum distance (e.g., 2-20 feet; preferably 5-10 feet) above the coke mass, as the coke drum fills. This minimum distance can depend on the anti-foaming effect of the quench media. As noted previously, certain chemical additives in the quench media can increase the anti-foaming effect. The automated control system would preferably have fail-safe design modes and operational procedures to assure the modified drill stem does not get stuck. further [0959], 1044). Therefore, it would be obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Etter with that of Thiele and Nielsen et al because Etter teaches the improvement of combustion characteristics efficiency and the heat exchanger (see para 214 and 229). 
5.4	Regarding claim 4, the combined teachings of Thiele, Nielsen et al., and Etter teach that wherein using the heat transfer characteristic parameter to determine whether to initiate a soot-blowing operation includes comparing the heat transfer characteristic parameter to a threshold and notifying a user that a soot-blowing operation needs to be initiated when the heat transfer characteristic parameter is below the threshold (see Etter [0230] In most cases, the premium, fuel-grade petroleum coke is expected to have better heat transfer characteristics and overall thermal efficiency. In operating conditions with more uniform and stable flames, the upgraded petroleum coke is expected to provide better radiant heat transfer characteristics. The much lower ash also dramatically reduces the fouling of heat transfer surfaces and the need for sootblowing of convective heat exchange surfaces. The better heat transfer characteristics, reduced fouling, combustion with lower excess air, and better (or comparable) carbon burnout provide greater thermal efficiency for a combustion system fired with the upgraded petroleum coke. Low ash fusion temperatures are not expected to create heat exchange problems due to the low-level decontamination to remove sodium and vanadium from the petroleum coke to acceptable levels; [0531]  An automated control system, designed for each specific coker, would be used to assure that the modified drill stem would be moved vertically upward (i.e. retracted) at a rate that maintains at least a minimum distance (e.g., 2-20 feet; preferably 5-10 feet) above the coke mass, as the coke drum fills. This minimum distance can depend on the anti-foaming effect of the quench media. As noted previously, certain chemical additives in the quench media can increase the anti-foaming effect. The automated control system would preferably have fail-safe design modes and operational procedures to assure the modified drill stem does not get stuck. further [0959], 1044; further see Nielsen para [0221] The heat transfer coefficient can be determined by operating the pasteurizing apparatus while adjusting the heat transfer coefficient with the purpose of minimizing the difference between the calculated and the measured output temperatures at the discharge of each heat exchanger. Manual adjustment of the heat transfer coefficient can be done during commissioning or at any time in order to minimize the errors. Adaptive adjustment (auto tuning) can be done during normal operation or in a specially designed start-up sequence. The purposes of a regular adaptive adjustment of the heat exchange coefficients are). Therefore, it would be obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Etter with that of Thiele and Nielsen et al because Etter teaches the improvement of combustion characteristics efficiency and the heat exchanger (see para 214 and 229). 
5.5	With regards to claim 5, the combined teachings of Thiele, Nielsen et al., and Etter teach wherein the heat transfer characteristic parameter reflects a heat transfer coefficient of the heat exchanger  (see Nielsen et al. para 206-207, [0221] The heat transfer coefficient can be determined by operating the pasteurizing apparatus while adjusting the heat transfer coefficient with the purpose of minimizing the difference between the calculated and the measured output temperatures at the discharge of each heat exchanger. Manual adjustment of the heat transfer coefficient can be done during commissioning or at any time in order to minimize the errors. Adaptive adjustment (auto tuning) can be done during normal operation or in a specially designed start-up sequence. The purposes of a regular adaptive adjustment of the heat exchange coefficients are:). 
5.6	Regards to claim 7, the combined teachings of Thiele, Nielsen et al., and Etter teach wherein simulating the operation of the heat exchanger to produce a predicted value of a process variable includes using the process model to produce a predicted value of a controlled process variable within the process (see para 91, Basically, the optimization block 110 of FIG. 4 simulates operation of the MPC controller when the controller is designed using the original process model but is operated in the presence the process model mismatch, and performs this simulation for each of a plurality of different sets of controller design/tuning parameters (for a particular model mismatch) to determine a controller performance measure (e.g., IAE) for each of the plurality of different sets of controller design/tuning parameters at the particular model mismatch; further para 57, Still further, the MPC controller 52 calculates and produces a set of predicted steady state control variables (CV.sub.SS) and auxiliary variables (AV.sub.SS) along with a set of predicted steady state manipulated variables (MV.sub.SS) representing the predicted values of the control variables (CVs), the auxiliary variables (AVs) and the manipulated variables (MVs), respectively, at a control horizon, see further para 66, y.sub.k is the predicted process output)), and simulating a control system of the process equipment using the predicted value of the controlled process variable to produce a simulated control signal value as the predicted value of the process variable (([0133] As illustrated in FIG. 18, the time domain plot of level control with Q=1000 appears to be the most steady. MPC with Q=1000 also achieves the lowest standard deviation (.sub.Q=1000=0.052). While, in a real plant setting, a plot of current control variables is often the main way of looking at the data, conclusions drawn from a real time trend only may be misleading. FIG. 19 illustrates the manner in which the controllers reacted to an unmeasured disturbance, which was chosen to be a change in steam flow rate, as this type of disturbance poses more than one difficulty for the controllers. First, this type of disturbance changes the amount of condensate that reaches the accumulator 202, which requires the controller 204 to change the accumulator output flow. Second, this type of disturbance changes the reflux time constants, thereby changing the amount of model mismatch. The change in steam flow rate is also a true input disturbance and is, in fact, common in industrial plants. Still further, change in steam flow rate is also most commonly unmeasured. Examples from different process industries that have similar impact as the artificial steam flow rate change (which was used in this experiment) include (1) the change in BTU rating of fuel (which impacts temperature and gain of a temperature loop), (2) the change in concentration and/or composition of feedstock (which impacts column loading, mass balance and gain between energy supply to product purity), (3) the fouling of tubes in a boiler (which changes both the heat transfer coefficient, which in turn changes process gain, and the required flow for the same heat transfer, which therefore changes dead time), and (4) the change of outdoor temperature and or an occurrence of a rainstorm (which changes temperature and also changes the heat transfer coefficient to atmosphere, which therefore changes gain; see further para 60, The control prediction process model 70 also produces the predicted steady state values of the control variables and the auxiliary variables CV.sub.SS and AV.sub.SS discussed above, see further para 66, the general objective of state observers, such as the observer 92 of FIG. 3, is to provide an estimate of the internal states of a system based on all measurable system inputs and outputs, where y.sub.k is the predicted process output, and para 118); and wherein obtaining an actual value of the process variable from the process includes obtaining a value of a process control signal developed to control the controlled process variable from a process controller used to control the heat exchanger (see Nielsen et al. para [0060] computing means connected to said temperature sensing means and said flow rate sensing means for receiving measured values of temperatures and flow rates, respectively, to said flow control means for sending signals thereto for controlling said rates of flow and to said temperature control means for sending signals thereto for controlling said temperature of the flows of fluid, [0080[-[0081]). Therefore, it would be obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Etter with that of Thiele and Nielsen et al because Etter teaches the improvement of combustion characteristics efficiency and the heat exchanger (see para 214 and 229).
5.7	Regards to claim 8, the combined teachings of Thiele, Nielsen et al., and Etter teach wherein using the heat transfer characteristic parameter of the process model to determine whether to initiate a soot-blowing operation in the heat exchanger includes using the heat transfer characteristic parameter of the process model to determine when to initiate a soot blowing operation only when the difference signal is near zero (see Nielsen para [0221] The heat transfer coefficient can be determined by operating the pasteurizing apparatus while adjusting the heat transfer coefficient with the purpose of minimizing the difference between the calculated and the measured output temperatures at the discharge of each heat exchanger. Manual adjustment of the heat transfer coefficient can be done during commissioning or at any time in order to minimize the errors. Adaptive adjustment (auto tuning) can be done during normal operation or in a specially designed start-up sequence. The purposes of a regular adaptive adjustment of the heat exchange coefficients are:; see further Etter para [0230] In most cases, the premium, fuel-grade petroleum coke is expected to have better heat transfer characteristics and overall thermal efficiency. In operating conditions with more uniform and stable flames, the upgraded petroleum coke is expected to provide better radiant heat transfer characteristics. The much lower ash also dramatically reduces the fouling of heat transfer surfaces and the need for sootblowing of convective heat exchange surfaces. The better heat transfer characteristics, reduced fouling, combustion with lower excess air, and better (or comparable) carbon burnout provide greater thermal efficiency for a combustion system fired with the upgraded petroleum coke. Low ash fusion temperatures are not expected to create heat exchange problems due to the low-level decontamination to remove sodium and vanadium from the petroleum coke to acceptable levels.). Thiele, Nielsen et al., and Etter are analogous art because they are from the same field of endeavor and that the model analyzes by Etter is similar to that of Thiele and  Nielsen et al. Therefore, it would be obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Etter with that of Thiele and Nielsen et al because Etter teaches the improvement of combustion characteristics efficiency and the heat exchanger (see para 214 and 229). 
Allowable Subject Matter
6.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Claims 1-8 are rejected and this action is non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        December 3, 2022